10 So. 3d 1130 (2009)
SLEEPY HOLLOW, INC., Appellant,
v.
CITY OF ARCHER, A Municipal Corporation of The State of Florida, Appellee.
No. 1D09-0279.
District Court of Appeal of Florida, First District.
May 4, 2009.
Rehearing Denied June 11, 2009.
Steven Warm, Gainesville, for Appellant.
Allan H. Kaye of Allen H. Kaye, P.A., Gainesville, for Appellee.
PER CURIAM.
Upon consideration of the appellant's response to the Court's order of February 9, 2009, the Court has determined that Count II of the Amended Complaint, seeking damages for inverse condemnation, and Count I, seeking declaratory judgment regarding the interpretation of certain provisions of the City of Archer Land Use Ordinance, are inextricably intertwined. Therefore, the November 26, 2008, Partial Summary Judgment, which addresses only Count II, does not constitute a partial final judgment subject to immediate review pursuant to Florida Rule of Appellate Procedure 9.110(k). Furthermore, because the lower tribunal's November 25, 2008, Order Granting Motion to Dismiss Amended Complaint, did so without prejudice to file an amended complaint, it is not a final order. See Augustin v. Blount, 573 So. 2d 104 (Fla. 1st DCA 1991). Accordingly, the appeal is hereby dismissed as premature.
ALLEN, DAVIS, and BROWNING, JJ., concur.